Title: To James Madison from John R. Livingston, 29 December 1805 (Abstract)
From: Livingston, John R.
To: Madison, James


          
§ From John R. Livingston. 29 December 1805, New York. “I have the honor to transmit to your Excellency the proceedings of the Court of Vice Admiralty at Bermuda [not found] which will elucidate the Award of the Commissioners respecting the Adventure of Clarkson & Cross on Board the Ship Somerset—As these papers do not appertaine to me I could wish their return as soon as the necessary Use have been made of them.
          “Having received a few days since a Letter from Mr Skipwith a Copy of which is enclosed respecting a Claim of mine upon the Goverment of france, for the Embargo of the Ship Somerset, the demurrage of the Same Vessel the Second Voyage—and that of the Brig. Hawk and Two Brothers to amount of $41000 the bussiness for which under a power of Substitution for my Brother R. R. Livingston he had in his hands. And being unable to procure any information respecting a liquidation of this account but through a Clue just obtained that it is probable the Bills have come out in the names of the Several Captains or of the Agents who transacted the bussiness (under the direction of the owner). Under the reference Mr. Skipwith has directed I am induced to apply to your Excellency to know whether any liquidation of Such an account has taken place—and if so whether Bills have been issued for the amount either in the names of my Captains or agents and to beg they may not be paid untill the proprietor is determined.”
          Adds in a postscript: “I understand there has been a dispute between Mr Skipwith & Mr. Fenwick respecting the Agency for Claims of Embargo and demurrage—how settled I could not learn.”
        